Citation Nr: 1744261	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left kidney disorder, to include renal cancer secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans Appeals (Board) on appeal from an rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2015, the Veteran testified at a Travel Board hearing at the RO in Atlanta, Georgia before the undersigned.  The case was remanded for further development in February 2016.


FINDING OF FACT

The preponderance of the evidence is against finding that a kidney disorder, to include renal cancer, was demonstrated during or is related to the Veteran's active duty service, including due to herbicide agent exposure.


CONCLUSION OF LAW

A kidney disorder was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he has a kidney disorder which was caused by exposure to herbicide agents while service in the Republic of Vietnam.  As the Veteran had service in Vietnam, he is presumed to have been exposed to herbicide agents, including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  There are certain diseases that are presumed service connected in veterans exposed to Agent Orange, but this list of diseases does not include renal cancer.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, a claimant is not precluded from establishing service connection with proof of actual direct causation related to exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Veteran's medical records clearly show that he has a kidney disorder diagnosis, including renal cancer, during the period on appeal.  VA treatment records show the Veteran underwent a left radical nephrectomy with modified retroperitoneal lymph node dissection in January 2010, and an initial metastatic workup was negative for renal cell or transitional cell carcinoma, but there was a questionable anterior mediastinal node.  A February 2010 evaluation found Stage III papillary renal cell carcinoma with focal sarcomatoid features.  He was assessed with left flank pain at surgical site with possible neuropathic in September 2010 and March 2011.  A June 2015 CT scan found the Veteran to be status post left-sided nephrectomy without evidence for residual or recurrent tumor.

The preponderance of the most probative evidence, however, is against finding that the Veteran's kidney disorder is due to service, including due to exposure to herbicide agents in service.  

The Veteran has submitted a May 2011 newsletter issued by the American Urological Association entitled "Agent Orange Linked to Renal Cancer."  The article stated that a chart review had been performed of patients diagnosed with renal cell cancer at the Overton Brooks VA Medical Center, and that four percent of these patients claimed exposure to Agent Orange.  Of that group, 90 percent had clear cell cancer.  The article noted that further data was being collected from other VA medical centers to investigate a possible link between renal cell cancer and Agent Orange exposure.  

While this article does raise the possibility of some connection between Agent Orange exposure and renal cancer, the article, alone, does not carry any probative weight towards the claim.  The article discusses only the need to further investigate a possible link rather than coming to any clear conclusions indicating a connection, and this evidence, standing alone, does not address the facts that are specific to the Veteran's case, including whether his exposure to Agent Orange in service has caused his current specific condition.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  

Any treatise evidence is furthermore outweighed by the opinion of the April 2016 VA physician examiner, who applied her medical knowledge to the specific facts of this Veteran's case.  The examiner diagnosed the Veteran with neoplasm of the kidney.  She discussed the Veteran's medical history and the American Urological Association article, but found that renal cell cancer was less likely than not incurred in or caused by the Veteran's service.  She explained that the Veteran had hypertension, a currently recognized risk factor for renal cell cancer, and that an association between Agent Orange exposure and developing renal cell cancer had not been definitively proven.  She wrote that the American Urological Association statement was based on a small study and the results were not conclusive for finding that Agent Orange was a cause of renal cell cancer, noting that the purpose of this study was to review the characteristics of renal cell cancer in patients exposed to Agent Orange.

The Board finds the April 2016 opinion to be highly probative evidence, as it was written after a competent medical professional reviewed the Veteran's complete medical records and claims file and performed an in-person examination.  The examiner provided an adequate rationale, and the facts discussed by the examiner accurately reflect the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There are no contradictory opinions from any medical provider.  The Board acknowledges the June 2010 letter from Dr. C. L-L., who wrote that the Veteran had kidney disease and "questionable exposure to heavy metals," but this letter does not provide any opinion regarding the Veteran's kidney disease and its relationship to herbicide agents or service, and it is not found to be material to the current claim.

The Board also takes notice of the fact that the National Academy of Science in Veterans and Agent Orange: Update 2010 and in Update 2012 found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and renal cancer, and that as a consequence the Secretary of VA determined that there is no basis to establish a presumption of service connection at this time, based on exposure to herbicide agents.  In so finding the National Academy of Science conducted a comprehensive search of all medical and scientific studies on the health effects of herbicides used in the Vietnam War, including more than 6,800 potentially relevant studies.  79 Fed.Reg. 20308-13 (April 11, 2014).

There is no competent evidence indicating that service connection for a left kidney disorder is warranted on a direct basis.  There is no indication in the Veteran's service treatment records that any kidney disorder had its onset in service, nor has the Veteran alleged that it did.  There is no competent evidence that renal cancer was compensably disabling within a year of the appellant's separation from active duty.  There is no medical evidence indicating that the Veteran's kidney disorder is related to any other event or injury in service, or that he had chronic kidney problems from the time of service to the present.  See 38 C.F.R. § 3.303.

While the Veteran may sincerely believe that his kidney cancer was caused by exposure to herbicide agents in service, his testimony on the etiology of his condition is less probative than the findings of the VA examiner.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran's assertions are outweighed by April 2016 medical opinion of the VA examiner.

In sum, the evidence preponderates against finding entitlement to service connection for a left kidney disorder, and the claim must be denied.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left kidney disorder, to include renal cancer secondary to Agent Orange exposure, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


